Exhibit 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

 

            THIS EMPLOYMENT AGREEMENT (this “Agreement”) entered into between
Robert Lloyd (“Executive”) and GameStop Corp. (the “Company”), collectively
referred to as the “Parties,” with an “Effective Date” of June 2, 2010.

 

            The Parties hereby agree as follows:

 


1.                  EXECUTIVE’S POSITION/DUTIES.  DURING THE TERM OF THIS
AGREEMENT, EXECUTIVE WILL BE EMPLOYED AS THE EXECUTIVE VICE PRESIDENT AND CHIEF
FINANCIAL OFFICER OF THE COMPANY, AND SHALL HAVE ALL OF THE DUTIES AND
RESPONSIBILITIES OF THAT POSITION. EXECUTIVE SHALL BE CONSIDERED A KEY EMPLOYEE
OF THE COMPANY AND SHALL BE ENTITLED TO ALL THE COMPANY BENEFITS AFFORDED TO KEY
EMPLOYEES. EXECUTIVE AGREES TO DEDICATE ALL OF HIS WORKING TIME (DURING NORMAL
WORKING HOURS OTHER THAN DURING EXCUSED ABSENCES SUCH AS FOR ILLNESS OR
VACATION), SKILL AND ATTENTION TO THE BUSINESS OF THE COMPANY, AGREES TO REMAIN
LOYAL TO THE COMPANY, AND NOT TO ENGAGE IN ANY CONDUCT THAT CREATES A CONFLICT
OF INTEREST TO, OR DAMAGES THE REPUTATION OF, THE COMPANY. EXECUTIVE SHALL ABIDE
BY THE COMPANY’S CODE OF ETHICS AND CODE OF ETHICS FOR SENIOR FINANCIAL
OFFICERS.


2.                  TERM OF EMPLOYMENT.  EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT WILL COMMENCE ON THE EFFECTIVE DATE, AND WILL CONTINUE FOR A PERIOD OF
THREE YEARS, UNLESS TERMINATED EARLIER IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT. AT THE EXPIRATION (BUT NOT EARLIER TERMINATION) OF THE TERM
(INCLUDING ANY RENEWAL TERM), THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY
RENEW FOR AN ADDITIONAL PERIOD OF ONE YEAR, UNLESS EITHER PARTY HAS GIVEN THE
OTHER PARTY WRITTEN NOTICE OF NON-RENEWAL AT LEAST SIX MONTHS PRIOR TO SUCH
EXPIRATION.


3.                  COMPENSATION.


(A)                BASE SALARY.  DURING THE TERM OF THIS AGREEMENT, THE COMPANY
SHALL PROVIDE EXECUTIVE WITH A BASE SALARY OF NO LESS THAN FIVE HUNDRED THOUSAND
DOLLARS ($500,000) PER YEAR, PAID IN ACCORDANCE WITH THE COMPANY’S NORMAL
PAYROLL POLICIES (“BASE SALARY”).


(B)               BONUSES/DISTRIBUTIONS.  EACH YEAR DURING THE TERM OF THIS
AGREEMENT, THE COMPANY SHALL PROVIDE EXECUTIVE WITH A BONUS BASED ON THE FORMULA
AND TARGETS ESTABLISHED UNDER AND IN ACCORDANCE WITH THE COMPANY’S SUPPLEMENTAL
COMPENSATION PLAN (THE “PLAN”). EXECUTIVE MAY RECEIVE ADDITIONAL BONUSES AT THE
DISCRETION OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”).  IN ADDITION
TO THE EXECUTIVE’S TARGET BONUS OF 50% OF BASE SALARY PREVIOUSLY ESTABLISHED FOR
THE CURRENT FISCAL YEAR, EXECUTIVE SHALL BE ENTITLED TO AN ADDITIONAL TARGET
BONUS OF 50% OF HIS ANNUAL BASE SALARY WITH RESPECT TO AN ADDITIONAL TARGET FOR
THE PERIOD FROM THE EFFECTIVE DATE THROUGH THE END OF THE CURRENT FISCAL YEAR AS
ESTABLISHED UNDER THE PLAN BY THE COMPENSATION COMMITTEE OF THE BOARD.


(C)                BENEFITS.  EXECUTIVE SHALL BE ENTITLED TO ALL BENEFITS,
INCLUDING, BUT NOT LIMITED TO, STOCK AND STOCK OPTION BENEFITS, INSURANCE
PROGRAMS, PENSION PLANS, VACATION, SICK LEAVE, EXPENSE ACCOUNTS, AND RETIREMENT
BENEFITS, AS AFFORDED OTHER MANAGEMENT PERSONNEL OR AS DETERMINED BY THE BOARD. 
ON THE EFFECTIVE DATE, EXECUTIVE SHALL RECEIVE A GRANT OF 35,000 SHARES OF
RESTRICTED STOCK OF THE COMPANY UNDER THE COMPANY’S INCENTIVE PLAN, VESTING IN
EQUAL THIRDS ON THE FIRST,

 

--------------------------------------------------------------------------------



 

second and third anniversaries of the Effective Date.  Executive shall also be
entitled to a cash bonus equal to the June 1, 2010 NYSE closing price of each
such restricted share payable as and when such restricted share vests.

 


(D)               EXPENSES.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR
REASONABLE EXPENSES INCURRED IN THE PERFORMANCE OF HIS DUTIES AND SERVICES
HEREUNDER AND IN FURTHERANCE OF THE BUSINESS OF THE COMPANY, IN ACCORDANCE WITH
THE POLICIES AND PROCEDURES ESTABLISHED BY THE COMPANY.


(E)                REIMBURSEMENT OF EXPENSES.  NOTWITHSTANDING ANY PROVISION IN
THIS SECTION 3 TO THE CONTRARY, NO EXPENSES INCURRED AFTER THE TERM OF THIS
AGREEMENT SHALL BE SUBJECT TO REIMBURSEMENT, EXCEPT TO THE EXTENT PROVIDED UNDER
THIS SECTION 3(E). THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT DURING A
YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER
YEAR.  REIMBURSEMENT OF AN ELIGIBLE EXPENSE SHALL BE MADE IN ACCORDANCE WITH THE
COMPANY’S POLICIES AND PRACTICES AND AS OTHERWISE PROVIDED HEREIN, PROVIDED THAT
IN NO EVENT SHALL REIMBURSEMENT BE MADE AFTER THE LAST DAY OF THE YEAR FOLLOWING
THE YEAR IN WHICH THE EXPENSE WAS INCURRED.  THE RIGHT TO REIMBURSEMENT IS NOT
SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT.


4.                  TERMINATION OF EMPLOYMENT.  EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY MAY BE TERMINATED AS FOLLOWS:


(A)                DEATH.  IN THE EVENT OF EXECUTIVE’S DEATH, EXECUTIVE’S
EMPLOYMENT WILL BE TERMINATED IMMEDIATELY.


(B)               DISABILITY.  IN THE EVENT OF EXECUTIVE’S DISABILITY, AS
DEFINED BELOW, EXECUTIVE’S EMPLOYMENT WILL BE TERMINATED IMMEDIATELY.
“DISABILITY” SHALL MEAN A WRITTEN DETERMINATION BY A PHYSICIAN MUTUALLY
AGREEABLE TO THE COMPANY AND EXECUTIVE (OR, IN THE EVENT OF EXECUTIVE’S TOTAL
PHYSICAL OR MENTAL DISABILITY, EXECUTIVE’S LEGAL REPRESENTATIVE) THAT EXECUTIVE
IS PHYSICALLY OR MENTALLY UNABLE TO PERFORM HIS DUTIES OF EXECUTIVE VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER UNDER THIS AGREEMENT AND THAT SUCH
DISABILITY CAN REASONABLY BE EXPECTED TO CONTINUE FOR A PERIOD OF SIX
CONSECUTIVE MONTHS OR FOR SHORTER PERIODS AGGREGATING 180 DAYS IN ANY 12-MONTH
PERIOD.


(C)                TERMINATION BY THE COMPANY FOR CAUSE.  THE COMPANY SHALL BE
ENTITLED TO TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY TIME IF IT HAS “CAUSE,”
WHICH SHALL MEAN ANY OF THE FOLLOWING: (I) CONVICTION OF, OR PLEA OF NOLO
CONTENDERE TO, A FELONY OR ANY CRIME INVOLVING FRAUD OR DISHONESTY; (II) WILLFUL
MISCONDUCT THAT RESULTS IN A MATERIAL AND DEMONSTRABLE DAMAGE TO THE BUSINESS OR
REPUTATION OF THE COMPANY; (III) BREACH BY EXECUTIVE OF ANY OF THE COVENANTS
CONTAINED IN SECTIONS 8, 10(C), 10(D) OR 10(E) BELOW; OR (IV) WILLFUL REFUSAL BY
EXECUTIVE TO PERFORM HIS OBLIGATIONS UNDER THIS AGREEMENT OR THE LAWFUL
DIRECTION OF THE BOARD THAT IS NOT THE RESULT OF EXECUTIVE’S DEATH, DISABILITY,
PHYSICAL INCAPACITY OR EXECUTIVE’S TERMINATION OF THE AGREEMENT, AND THAT IS NOT
CORRECTED WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN NOTICE THEREOF TO EXECUTIVE
BY THE COMPANY, SUCH NOTICE TO STATE WITH SPECIFICITY THE NATURE OF THE WILLFUL
REFUSAL.


(D)               WITHOUT CAUSE.  EITHER THE COMPANY OR EXECUTIVE MAY TERMINATE
EXECUTIVE’S EMPLOYMENT AT ANY TIME WITHOUT CAUSE UPON WRITTEN NOTICE.




 2

--------------------------------------------------------------------------------



 


(E)                TERMINATION BY EXECUTIVE WITH GOOD REASON.  EXECUTIVE SHALL
BE ENTITLED TO TERMINATE HIS EMPLOYMENT WITHIN 12 MONTHS AFTER ANY OF THE
FOLLOWING EVENTS (EACH OF WHICH SHALL CONSTITUTE “GOOD REASON”):


(I)                  A MATERIAL DIMINUTION IN EXECUTIVE’S COMPENSATION;

 


(II)                A MATERIAL DIMINUTION IN EXECUTIVE’S AUTHORITY, DUTIES, OR
RESPONSIBILITIES; OR


(III)               THE COMPANY REQUIRES EXECUTIVE TO MOVE TO ANOTHER LOCATION
OF THE  COMPANY OR ANY AFFILIATE OF THE COMPANY AND THE DISTANCE BETWEEN 
EXECUTIVE’S FORMER RESIDENCE AND NEW JOB SITE IS AT LEAST 50 MILES  GREATER THAN
THE DISTANCE BETWEEN EXECUTIVE’S FORMER RESIDENCE AND  FORMER JOB SITE.

Notwithstanding the foregoing, Executive shall notify Company in writing if he
believes Good Reason exists. Such notice shall set forth in reasonable detail
why Executive believes Good Reason exists and shall be provided to the Company
within a period not to exceed 90 days of the initial existence of the condition
alleged to give rise to Good Reason, upon the notice of which the Company shall
have a period of 30 days during which it may remedy the condition. 

 


(F)                 TERMINATION BY EXECUTIVE FOLLOWING A CHANGE IN CONTROL. 
FOLLOWING A CHANGE IN CONTROL OF THE COMPANY, EXECUTIVE SHALL BE ENTITLED TO
TERMINATE HIS EMPLOYMENT WITHIN 30 DAYS FOLLOWING THE LATER OF THE END OF THE
CALENDAR YEAR WITHIN WHICH SUCH CHANGE IN CONTROL OCCURS OR THE END OF THE
TAXABLE YEAR OF THE COMPANY WITHIN WHICH SUCH CHANGE IN CONTROL OCCURS (SUCH
DATE, THE “CIC TERMINATION DATE”).  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN
CONTROL” OF THE COMPANY SHALL BE DEEMED TO HAVE OCCURRED UPON THE OCCURRENCE OF
ONE OF THE FOLLOWING EVENTS PROVIDED SUCH EVENT CONSTITUTES A CHANGE IN CONTROL
UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AND THE REGULATIONS AND OTHER GUIDANCE ISSUED THEREUNDER:


(I)                  ANY ONE PERSON OR MORE THAN ONE PERSON ACTING AS A GROUP
(AS DEFINED IN ACCORDANCE WITH SECTION 409A OF THE CODE AND THE REGULATIONS AND
OTHER GUIDANCE ISSUED THEREUNDER), ACQUIRES OWNERSHIP OF STOCK OF THE COMPANY
THAT, TOGETHER WITH STOCK HELD BY SUCH PERSON OR GROUP, CONSTITUTES GREATER THAN
FIFTY PERCENT (50%) OF THE TOTAL FAIR MARKET VALUE OR TOTAL VOTING POWER OF THE
STOCK OF THE COMPANY;


(II)                ANY ONE PERSON OR MORE THAN ONE PERSON ACTING AS A GROUP (AS
DEFINED IN ACCORDANCE WITH SECTION 409A OF THE CODE AND THE REGULATIONS AND
OTHER GUIDANCE ISSUED THEREUNDER), ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH
PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR
PERSONS) OWNERSHIP OF STOCK OF THE COMPANY POSSESSING 30% OR MORE OF THE TOTAL
VOTING POWER OF THE STOCK OF SUCH COMPANY; OR A MAJORITY OF THE INDIVIDUALS
CONSTITUTING THE BOARD IS REPLACED DURING ANY 12-MONTH PERIOD BY MEMBERS WHOSE
APPOINTMENT OR ELECTION IS NOT ENDORSED BY A MAJORITY OF THE MEMBERS OF THE
BOARD PRIOR TO THE DATE OF THE APPOINTMENT OR ELECTION; OR




3

--------------------------------------------------------------------------------



 


(III)               ANY ONE PERSON OR MORE THAN ONE PERSON ACTING AS A GROUP (AS
DEFINED IN ACCORDANCE WITH SECTION 409A OF THE CODE AND THE REGULATIONS AND
OTHER GUIDANCE ISSUED THEREUNDER), ACQUIRES (OR HAS ACQUIRED DURING THE 12-MONTH
PERIOD ENDING ON THE DATE OF THE MOST RECENT ACQUISITION BY SUCH PERSON OR
PERSONS) ASSETS FROM THE COMPANY THAT HAVE A TOTAL GROSS FAIR MARKET VALUE EQUAL
TO OR MORE THAN 40% OF THE TOTAL GROSS FAIR MARKET VALUE OF ALL OF THE ASSETS OF
THE COMPANY IMMEDIATELY PRIOR TO SUCH ACQUISITION OR ACQUISITIONS.  FOR THIS
PURPOSE, GROSS FAIR MARKET VALUE MEANS THE VALUE OF THE ASSETS OF THE COMPANY OR
THE VALUE OF THE ASSETS BEING DISPOSED OF DETERMINED WITHOUT REGARD TO ANY
LIABILITIES ASSOCIATED WITH SUCH ASSETS. 


5.                  COMPENSATION AND BENEFITS UPON TERMINATION.


(A)                IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR
DISABILITY, THE COMPANY SHALL PAY EXECUTIVE’S BASE SALARY, AT THE RATE THEN IN
EFFECT, IN ACCORDANCE WITH THE PAYROLL POLICIES OF THE COMPANY, THROUGH THE DATE
OF EXECUTIVE’S DEATH OR DISABILITY (IN THE EVENT OF EXECUTIVE’S DEATH, THE
PAYMENTS WILL BE MADE TO EXECUTIVE’S BENEFICIARIES OR LEGAL REPRESENTATIVES) AND
EXECUTIVE SHALL NOT BE ENTITLED TO ANY FURTHER BASE SALARY OR ANY APPLICABLE
BONUS, BENEFITS OR OTHER COMPENSATION FOR THAT YEAR OR ANY FUTURE YEAR, EXCEPT
AS MAY BE PROVIDED IN AN APPLICABLE BENEFIT PLAN OR PROGRAM, OR TO ANY SEVERANCE
COMPENSATION OF ANY KIND, NATURE OR AMOUNT.


(B)               IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EXECUTIVE (I)
WITHOUT GOOD REASON OR (II) OTHER THAN BY THE CIC TERMINATION DATE FOLLOWING A
CHANGE IN CONTROL; OR BY THE COMPANY FOR CAUSE, THE COMPANY WILL PAY TO
EXECUTIVE ALL BASE SALARY, AT THE RATE THEN IN EFFECT, THROUGH THE DATE OF
EXECUTIVE’S TERMINATION OF ACTIVE EMPLOYMENT AND EXECUTIVE SHALL NOT BE ENTITLED
TO ANY FURTHER BASE SALARY OR ANY APPLICABLE BONUS, BENEFITS OR OTHER
COMPENSATION FOR THAT YEAR OR ANY FUTURE YEAR, EXCEPT AS MAY BE PROVIDED IN AN
APPLICABLE BENEFIT PLAN OR PROGRAM, OR TO ANY SEVERANCE COMPENSATION OF ANY
KIND, NATURE OR AMOUNT.


(C)                IF, DURING THE TERM OF THIS AGREEMENT, (I) EXECUTIVE
TERMINATES HIS EMPLOYMENT FOR GOOD REASON, PROVIDED THAT SUCH TERMINATION IS
WITHIN 12 MONTHS FOLLOWING THE INITIAL EXISTENCE OF ONE OR MORE CONDITIONS
GIVING RISE TO GOOD REASON; (II) EXECUTIVE TERMINATES HIS EMPLOYMENT BY THE CIC
TERMINATION DATE FOLLOWING A CHANGE IN CONTROL; OR (III) THE COMPANY TERMINATES
EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE, THE COMPANY WILL PAY TO EXECUTIVE ALL
AMOUNTS OTHERWISE PAYABLE UNDER THIS AGREEMENT, AT THE RATE THEN IN EFFECT,
THROUGH THE DATE OF EXECUTIVE’S TERMINATION, AND THE FOLLOWING PARAGRAPHS (I)
THROUGH (VI) SHALL APPLY:


(I)                  BASE SALARY AND PAYMENT SCHEDULE.  THE COMPANY SHALL PAY
EXECUTIVE AN AMOUNT EQUAL TO THE GREATER OF: (A) EXECUTIVE’S BASE SALARY, AT THE
RATE THEN IN EFFECT, OTHERWISE PAYABLE THROUGH THE TERM OF THIS AGREEMENT; OR
(B) EXECUTIVE’S BASE SALARY, AT THE RATE THEN IN EFFECT, FOR ONE YEAR. SUCH
PAYMENT SHALL BE MADE TO EXECUTIVE IN A LUMP SUM WITHIN 30 DAYS FOLLOWING THE
DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.


(II)                BONUS.  THE COMPANY SHALL PAY EXECUTIVE AN AMOUNT EQUAL TO
THE AVERAGE OF THE EXECUTIVE’S LAST THREE (3) GROSS ANNUAL BONUSES MULTIPLIED BY
THE GREATER OF (A) ONE OR (B) THE NUMBER OF YEARS (INCLUDING ANY FRACTION
THEREOF) OTHERWISE REMAINING THROUGH

4

--------------------------------------------------------------------------------



 

            the term of this Agreement. Such payment shall be made to Executive
in a lump sum within 30 days

            following the date of Executive’s termination of employment.

 


(III)               MEDICAL BENEFITS.  UPON EXECUTIVE’S TERMINATION, EXECUTIVE
WILL BE ELIGIBLE TO ELECT INDIVIDUAL AND DEPENDENT CONTINUATION GROUP HEALTH AND
(IF APPLICABLE) DENTAL COVERAGE, AS PROVIDED UNDER SECTION 4980B(F) OF THE CODE
(“COBRA”), FOR THE MAXIMUM COBRA COVERAGE PERIOD AVAILABLE, SUBJECT TO ALL
CONDITIONS AND LIMITATIONS (INCLUDING PAYMENT OF PREMIUMS AND CANCELLATION OF
COVERAGE UPON OBTAINING DUPLICATE COVERAGE OR MEDICARE ENTITLEMENT). IF
EXECUTIVE OR ONE OR MORE OF EXECUTIVE’S COVERED DEPENDENTS IS ELIGIBLE FOR AND
ELECTS COBRA COVERAGE, THEN THE COMPANY SHALL PAY THE FULL COST OF THE COBRA
COVERAGE FOR THE EIGHTEEN (18) MONTH PERIOD FOLLOWING EXECUTIVE’S TERMINATION
DATE. EXECUTIVE (OR DEPENDENTS, AS APPLICABLE) SHALL BE RESPONSIBLE FOR PAYING
THE FULL COST OF THE COBRA COVERAGE (INCLUDING THE TWO PERCENTAGE ADMINISTRATIVE
CHARGE) AFTER THE EARLIER OF (A) THE EXPIRATION OF EIGHTEEN MONTHS FOLLOWING
EXECUTIVE’S TERMINATION DATE, OR (B) ELIGIBILITY FOR COVERAGE UNDER ANOTHER
EMPLOYER’S MEDICAL PLAN.


(IV)              VACATION.  EXECUTIVE SHALL BE ENTITLED TO A PAYMENT
ATTRIBUTABLE TO BASE SALARY, AT THE RATE THEN IN EFFECT, FOR UNUSED VACATION
ACCRUED. SUCH PAYMENT SHALL BE MADE TO EXECUTIVE IN A LUMP SUM WITHIN 30 DAYS
FOLLOWING THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.


(V)                SECTION 280G LIMITATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY  CONTAINED HEREIN, IN THE CASE OF A TERMINATION OF EMPLOYMENT SUBJECT
TO THE EXCISE TAX UNDER CODE SECTION 280G, OR ANY SUCCESSOR PROVISION THERETO,
THE MAXIMUM AMOUNT PAYABLE PURSUANT TO THIS SECTION 5(C) SHALL BE THE MAXIMUM
AMOUNT PAYABLE TO EXECUTIVE WITHOUT TRIGGERING AN EXCISE TAX UNDER CODE SECTION
280G, OR ANY SUCCESSOR PROVISION THERETO. ANY AMOUNT ELIMINATED OR REDUCED BY
APPLICATION OF THIS SUBSECTION TO AVOID THE PAYMENT OF AN EXCISE TAX UNDER CODE
SECTION 280G SHALL BE MADE TO PAYMENTS THAT DO NOT CONSTITUTE “DEFERRED
COMPENSATION” WITHIN THE MEANING OF CODE SECTION 409A.


6.                  STOCK AND OPTIONS.

Release of Stock Restrictions.  The Company hereby agrees and acknowledges that
in the event of Executive’s death or Disability, or upon the Company’s
termination of Executive’s employment without Cause or Executive’s termination
of his employment for Good Reason or by the CIC Termination Date following a
Change in Control, all restrictions imposed by the Company with respect to all
shares of stock and all stock options issued to Executive during his employment
with the Company shall lapse and be of no further force or effect; provided,
however, that such restrictions shall only lapse and be of no further force or
effect to the extent such lapse shall not effect the character of such stock or
stock options which are intended to qualify for the performance-based
compensation exception to the limitations imposed under Code Section 162(m) as
performance-based compensation on grant within the meaning of Code Section
162(m) and the regulations promulgated thereunder. The Company hereby further
agrees and acknowledges that all shares of stock issued to Executive have been
or will be registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Company further agrees to use all best efforts to deliver
to Executive as soon as is practicable, certificates

 5

--------------------------------------------------------------------------------



 

registered in Executive’s name evidencing all previously unvested shares, which
stock certificates shall contain no restrictive legend except as may be required
under the Securities Act.

 


7.                  SPECIFIED EMPLOYEE DETERMINATION.  NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, IN THE EVENT THAT EXECUTIVE IS DETERMINED TO
BE A SPECIFIED EMPLOYEE WITHIN THE MEANING OF CODE SECTION 409A UNDER THE
DEFAULT PROVISIONS ESTABLISHED THEREUNDER, FOR PURPOSES OF ANY PAYMENT ON
TERMINATION OF EMPLOYMENT UNDER THIS AGREEMENT, PAYMENT(S) SHALL BE MADE OR
BEGIN, AS APPLICABLE, ON THE FIRST PAYROLL DATE WHICH IS MORE THAN SIX MONTHS
FOLLOWING THE DATE OF SEPARATION FROM SERVICE (OR, IF EARLIER, UPON EXECUTIVE’S
DEATH), TO THE EXTENT REQUIRED TO AVOID ANY ADVERSE TAX CONSEQUENCES UNDER CODE
SECTION 409A. 


8.                  CONFIDENTIALITY/SETTLEMENT OF EXISTING RIGHTS.


(A)                IN ORDER TO INDUCE EXECUTIVE TO ENTER INTO THIS AGREEMENT,
AND IN ORDER TO ENABLE EXECUTIVE TO PROVIDE SERVICES ON BEHALF OF THE COMPANY,
DURING THE TERM OF THIS AGREEMENT, THE COMPANY WILL PROVIDE EXECUTIVE WITH
ACCESS TO CERTAIN TRADE SECRETS AND CONFIDENTIAL OR PROPRIETARY INFORMATION
BELONGING TO THE COMPANY, WHICH MAY INCLUDE, BUT IS NOT LIMITED TO, THE
IDENTITIES, CUSTOMS, AND PREFERENCES OF THE COMPANY’S EXISTING AND PROSPECTIVE
CLIENTS, CUSTOMERS, TENANTS OR VENDORS; THE IDENTITIES AND SKILLS OF THE
COMPANY’S EMPLOYEES; THE COMPANY’S METHODS, PROCEDURES, ANALYTICAL TECHNIQUES,
AND MODELS USED IN PROVIDING PRODUCTS AND SERVICES, AND IN PRICING OR ESTIMATING
THE COST OF SUCH PRODUCTS AND SERVICES; THE COMPANY’S FINANCIAL DATA, BUSINESS
AND MARKETING PLANS, PROJECTIONS AND STRATEGIES; CUSTOMER LISTS AND DATA; TENANT
LISTS AND DATA, VENDOR LISTS AND DATA; TRAINING MANUALS, POLICY MANUALS, AND
QUALITY CONTROL MANUALS; SOFTWARE PROGRAMS AND INFORMATION SYSTEMS; AND OTHER
INFORMATION RELATING TO THE DEVELOPMENT, MARKETING, AND PROVISION OF THE
COMPANY’S PRODUCTS, SERVICES, AND SYSTEMS (I.E., “CONFIDENTIAL INFORMATION”).
EXECUTIVE ACKNOWLEDGES THAT THIS CONFIDENTIAL INFORMATION CONSTITUTES VALUABLE,
SPECIAL AND UNIQUE PROPERTY OF THE COMPANY.


(B)               EXECUTIVE AGREES THAT, EXCEPT AS MAY BE NECESSARY IN THE
ORDINARY COURSE OF PERFORMING HIS DUTIES UNDER THIS AGREEMENT, EXECUTIVE SHALL
NOT, WITHOUT PRIOR EXPRESS WRITTEN CONSENT OF THE COMPANY (I) USE SUCH
CONFIDENTIAL INFORMATION FOR EXECUTIVE’S OWN BENEFIT OR FOR THE BENEFIT OF
ANOTHER; OR (II) DISCLOSE, DIRECTLY OR INDIRECTLY, SUCH CONFIDENTIAL INFORMATION
TO ANY PERSON, FIRM, CORPORATION, PARTNERSHIP, ASSOCIATION, OR OTHER ENTITY
(EXCEPT FOR AUTHORIZED PERSONNEL OF THE COMPANY) AT ANY TIME PRIOR OR SUBSEQUENT
TO THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


(C)                BY THIS AGREEMENT, THE COMPANY IS PROVIDING EXECUTIVE WITH
RIGHTS THAT EXECUTIVE DID NOT PREVIOUSLY HAVE. IN EXCHANGE FOR THE FOREGOING AND
THE ADDITIONAL TERMS AGREED TO IN THIS AGREEMENT, EXECUTIVE AGREES THAT ALL
COMPANY PROPRIETARY AND CONFIDENTIAL INFORMATION LEARNED OR DEVELOPED BY
EXECUTIVE DURING PAST EMPLOYMENT WITH THE COMPANY AND ALL GOODWILL DEVELOPED
WITH THE COMPANY’S CLIENTS, CUSTOMERS AND OTHER BUSINESS CONTACTS BY EXECUTIVE
DURING PAST EMPLOYMENT WITH THE COMPANY IS NOW THE EXCLUSIVE PROPERTY OF THE
COMPANY, AND WILL BE USED ONLY FOR THE BENEFIT OF THE COMPANY, WHETHER
PREVIOUSLY SO AGREED OR NOT. EXECUTIVE EXPRESSLY WAIVES AND RELEASES ANY CLAIM
OR ALLEGATION THAT HE SHOULD BE ABLE TO USE CLIENT AND CUSTOMER GOODWILL,
SPECIALIZED COMPANY TRAINING, OR CONFIDENTIAL INFORMATION, THAT WAS PREVIOUSLY
RECEIVED OR DEVELOPED BY EXECUTIVE WHILE WORKING FOR THE COMPANY FOR THE BENEFIT
OF ANY COMPETING PERSON OR ENTITY.




6

--------------------------------------------------------------------------------



 


9.                  RETURN OF COMPANY PROPERTY.  EXECUTIVE ACKNOWLEDGES THAT ALL
MEMORANDA, NOTES, CORRESPONDENCE, DATABASES, DISCS, RECORDS, REPORTS, MANUALS,
BOOKS, PAPERS, LETTERS, CD ROMS, KEYS, PASSWORDS AND ACCESS CODES,
CLIENT/CUSTOMER/VENDOR/SUPPLIER PROFILE DATA, CONTRACTS, ORDERS, AND LISTS,
SOFTWARE PROGRAMS, INFORMATION AND RECORDS, AND OTHER DOCUMENTATION (WHETHER IN
DRAFT OR FINAL FORM) RELATING TO THE COMPANY’S BUSINESS, AND ANY AND ALL OTHER
DOCUMENTS CONTAINING CONFIDENTIAL INFORMATION FURNISHED TO EXECUTIVE BY ANY
REPRESENTATIVE OF THE COMPANY OR OTHERWISE ACQUIRED OR DEVELOPED BY HIM IN
CONNECTION WITH HIS ASSOCIATION WITH THE COMPANY (COLLECTIVELY, “RECIPIENT
MATERIALS”) SHALL AT ALL TIMES BE THE PROPERTY OF THE COMPANY. WITHIN
TWENTY-FOUR (24) HOURS OF THE TERMINATION OF HIS RELATIONSHIP WITH THE COMPANY,
EXECUTIVE PROMISES TO RETURN TO THE COMPANY ANY RECIPIENT MATERIALS THAT ARE IN
HIS POSSESSION, CUSTODY OR CONTROL, REGARDLESS OF WHETHER SUCH MATERIALS ARE
LOCATED IN EXECUTIVE’S OFFICE, AUTOMOBILE, OR HOME OR ON EXECUTIVE’S BUSINESS OR
PERSONAL COMPUTERS. EXECUTIVE ALSO SHALL AUTHORIZE AND PERMIT THE COMPANY TO
INSPECT ALL COMPUTER DRIVES USED OR MAINTAINED BY EXECUTIVE DURING HIS
EMPLOYMENT OR CONSULTING AT THE COMPANY AND, IF NECESSARY, TO PERMIT THE COMPANY
TO DELETE ANY RECIPIENT MATERIALS OR PROPRIETARY INFORMATION CONTAINED ON SUCH
DRIVES.


10.              PROTECTIVE COVENANTS.  EXECUTIVE AGREES THAT THE FOLLOWING
COVENANTS ARE REASONABLE AND NECESSARY AGREEMENTS FOR THE PROTECTION OF THE
BUSINESS INTERESTS COVERED IN THE FULLY ENFORCEABLE, ANCILLARY AGREEMENTS SET
FORTH IN THIS AGREEMENT:


(A)                DEFINITIONS.  “COMPETING BUSINESS” MEANS ANY PERSON OR ENTITY
THAT PROVIDES SERVICES OR PRODUCTS THAT WOULD COMPETE WITH OR DISPLACE ANY
SERVICES OR PRODUCTS SOLD OR BEING DEVELOPED FOR SALE BY THE COMPANY DURING THE
TERM OF THIS AGREEMENT, OR ENGAGES IN ANY OTHER ACTIVITIES SO SIMILAR IN NATURE
OR PURPOSE TO THOSE OF THE COMPANY THAT THEY WOULD DISPLACE BUSINESS
OPPORTUNITIES OR CUSTOMERS OF THE COMPANY.


(B)               RECORDKEEPING AND HANDLING OF COVERED ITEMS.  EXECUTIVE AGREES
TO KEEP AND MAINTAIN CURRENT WRITTEN RECORDS OF ALL CUSTOMER CONTACTS,
INVENTIONS, ENHANCEMENT, AND PLANS HE DEVELOPS REGARDING MATTERS THAT ARE WITHIN
THE SCOPE OF THE COMPANY’S BUSINESS OPERATIONS OR THAT RELATE TO RESEARCH AND
DEVELOPMENT ON BEHALF OF THE COMPANY, AND AGREES TO MAINTAIN ANY RECORDS
NECESSARY TO INFORM THE COMPANY OF SUCH BUSINESS OPPORTUNITIES. ALL COMPANY
INFORMATION AND OTHER COMPANY DOCUMENTS AND MATERIALS MAINTAINED OR ENTRUSTED TO
EXECUTIVE SHALL REMAIN THE EXCLUSIVE PROPERTY OF THE COMPANY AT ALL TIMES; SUCH
MATERIALS SHALL, TOGETHER WITH ALL COPIES THEREOF, BE RETURNED AND DELIVERED TO
THE COMPANY BY EXECUTIVE IMMEDIATELY WITHOUT DEMAND, UPON TERMINATION OF
EXECUTIVE’S RELATIONSHIP WITH THE COMPANY, AND SHALL BE RETURNED AT A PRIOR TIME
IF THE COMPANY SO DEMANDS.


(C)                NO INTERFERENCE WITH EMPLOYEE/INDEPENDENT CONTRACTOR
RELATIONSHIPS. EXECUTIVE AGREES THAT THROUGH THE LATER OF (I) THE EXPIRATION
(BUT NOT EARLIER TERMINATION) OF THE THREE-YEAR TERM (OR ANY ONE-YEAR RENEWAL
TERM) OF THIS AGREEMENT OR (II) TWO YEARS AFTER EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY CEASES, EXECUTIVE WILL NOT, EITHER DIRECTLY OR INDIRECTLY, PARTICIPATE
IN RECRUITING OR HIRING AWAY ANY EMPLOYEES OR INDEPENDENT CONTRACTORS OF THE
COMPANY, OR ENCOURAGE OR INDUCE ANY EMPLOYEES, AGENTS, INDEPENDENT CONTRACTORS
OR INVESTORS OF THE COMPANY TO TERMINATE THEIR RELATIONSHIP WITH THE COMPANY,
UNLESS GIVEN THE PRIOR WRITTEN CONSENT OF THE BOARD TO DO SO.




7

--------------------------------------------------------------------------------


 

 


(D)               NO INTERFERENCE WITH CLIENT/CUSTOMER RELATIONSHIPS.  EXECUTIVE
AGREES THAT THROUGH THE LATER OF (I) THE EXPIRATION (BUT NOT EARLIER
TERMINATION) OF THE THREE-YEAR TERM (OR ANY ONE-YEAR RENEWAL TERM) OF THIS
AGREEMENT OR (II) TWO YEARS AFTER EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
CEASES, EXECUTIVE WILL NOT INDUCE OR ATTEMPT TO INDUCE ANY CLIENT OR CUSTOMER OF
THE COMPANY TO DIMINISH, CURTAIL, DIVERT, OR CANCEL ITS BUSINESS RELATIONSHIP
WITH THE COMPANY.  THE RESTRICTIONS SET FORTH IN THIS PARAGRAPH SHALL APPLY
WORLDWIDE, WHICH THE PARTIES STIPULATE IS A REASONABLE GEOGRAPHIC AREA BECAUSE
OF THE SCOPE OF THE COMPANY’S OPERATIONS AND EXECUTIVE’S ACTIVITIES.


(E)                NO UNFAIR COMPETITION.  EXECUTIVE AGREES THAT THROUGH THE
LATER OF (I) THE EXPIRATION (BUT NOT EARLIER TERMINATION) OF THE THREE-YEAR TERM
(OR ANY ONE-YEAR RENEWAL TERM) OF THIS AGREEMENT OR (II) TWO YEARS AFTER
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY CEASES, EXECUTIVE WILL NOT PARTICIPATE
IN, WORK FOR, OR ASSIST A COMPETING BUSINESS IN ANY CAPACITY (AS OWNER,
EMPLOYEE, CONSULTANT, CONTRACTOR, OFFICER, DIRECTOR, LENDER, INVESTOR, AGENT, OR
OTHERWISE), UNLESS GIVEN THE PRIOR WRITTEN CONSENT OF THE BOARD TO DO SO. THE
RESTRICTIONS SET FORTH IN THIS PARAGRAPH SHALL APPLY WORLDWIDE, WHICH THE
PARTIES STIPULATE IS A REASONABLE GEOGRAPHIC AREA BECAUSE OF THE SCOPE OF THE
COMPANY’S OPERATIONS AND EXECUTIVE’S ACTIVITIES. THIS PARAGRAPH CREATES A
NARROWLY TAILORED ADVANCE APPROVAL REQUIREMENT IN ORDER TO AVOID UNFAIR
COMPETITION AND IRREPARABLE HARM TO THE COMPANY AND IS NOT INTENDED OR TO BE
CONSTRUED AS A GENERAL RESTRAINT FROM ENGAGING IN A LAWFUL PROFESSION OR A
GENERAL COVENANT AGAINST COMPETITION, AND IS ANCILLARY TO THE COMPANY’S
AGREEMENT CONTAINED HEREIN TO EMPLOY EXECUTIVE FOR A DEFINITE TERM. NOTHING
HEREIN WILL PROHIBIT OWNERSHIP OF LESS THAN 5% OF THE PUBLICLY TRADED CAPITAL
STOCK OF A CORPORATION SO LONG AS THIS IS NOT A CONTROLLING INTEREST, OR
OWNERSHIP OF MUTUAL FUND INVESTMENTS.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT
THIS SUBSECTION (E) IS REASONABLE AND NECESSARY TO PROTECT THE TRADE SECRETS,
CONFIDENTIAL INFORMATION AND GOODWILL OF THE COMPANY.


(F)          REMEDIES. IN THE EVENT OF BREACH OR THREATENED BREACH BY EXECUTIVE
OF ANY PROVISION OF SECTION 10 HEREOF, THE COMPANY SHALL BE ENTITLED TO
(I) INJUNCTIVE RELIEF BY TEMPORARY RESTRAINING ORDER, TEMPORARY INJUNCTION,
AND/OR PERMANENT INJUNCTION; (II) RECOVERY OF ALL ATTORNEYS’ FEES AND COSTS
INCURRED BY THE COMPANY IN OBTAINING SUCH RELIEF; AND (III) ANY OTHER LEGAL AND
EQUITABLE RELIEF TO WHICH MAY BE ENTITLED, INCLUDING, WITHOUT LIMITATION, ANY
AND ALL MONETARY DAMAGES THAT THE COMPANY MAY INCUR AS A RESULT OF SAID BREACH
OR THREATENED BREACH, IN EACH CASE WITHOUT THE NECESSITY OF POSTING ANY BOND.
THE COMPANY MAY PURSUE ANY REMEDY AVAILABLE, INCLUDING DECLARATORY RELIEF,
CONCURRENTLY OR CONSECUTIVELY IN ANY ORDER AS TO ANY BREACH, VIOLATION, OR
THREATENED BREACH OR VIOLATION, AND THE PURSUIT OF ONE SUCH REMEDY AT ANY TIME
WILL NOT BE DEEMED AN ELECTION OF REMEDIES OR WAIVER OF THE RIGHT TO PURSUE ANY
OTHER REMEDY.


(G)                EARLY RESOLUTION CONFERENCE.  THIS AGREEMENT IS UNDERSTOOD TO
BE CLEAR AND ENFORCEABLE AS WRITTEN AND IS EXECUTED BY BOTH PARTIES ON THAT
BASIS. HOWEVER, SHOULD EXECUTIVE LATER CHALLENGE ANY PROVISION AS UNCLEAR,
UNENFORCEABLE OR INAPPLICABLE TO ANY COMPETITIVE ACTIVITY THAT EXECUTIVE INTENDS
TO ENGAGE IN, EXECUTIVE WILL FIRST NOTIFY THE COMPANY IN WRITING AND MEET WITH A
COMPANY REPRESENTATIVE AND A NEUTRAL MEDIATOR (IF THE COMPANY ELECTS TO RETAIN
ONE AT ITS EXPENSE) TO DISCUSS RESOLUTION OF ANY DISPUTES BETWEEN THE PARTIES.
EXECUTIVE WILL PROVIDE THIS NOTIFICATION AT LEAST FOURTEEN (14) DAYS BEFORE
EXECUTIVE ENGAGES IN ANY ACTIVITY ON BEHALF OF A COMPETING BUSINESS OR ENGAGES
IN OTHER ACTIVITY THAT COULD FORESEEABLY FALL WITHIN A QUESTIONED RESTRICTION.
THE FAILURE TO COMPLY WITH THIS REQUIREMENT SHALL WAIVE EXECUTIVE’S RIGHT

8

--------------------------------------------------------------------------------



 

to challenge the reasonable scope, clarity, applicability, or enforceability of
the Agreement and its restrictions at a later time. All rights of both parties
will be preserved if the Early Resolution Conference requirement is complied
with even if no agreement is reached in the conference.

 


11.              MERGER OR ACQUISITION DISPOSITION AND ASSIGNMENT.  IN THE EVENT
THE COMPANY SHOULD CONSOLIDATE, OR MERGE INTO ANOTHER ENTITY, OR TRANSFER ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS OR OPERATIONS TO ANOTHER PERSON, OR DIVIDE ITS
ASSETS OR OPERATIONS AMONG A NUMBER OF ENTITIES, THIS AGREEMENT SHALL CONTINUE
IN FULL FORCE AND EFFECT WITH REGARD TO THE SURVIVING ENTITY AND MAY BE ASSIGNED
BY THE COMPANY IF NECESSARY TO ACHIEVE THIS PURPOSE. EXECUTIVE’S OBLIGATIONS
UNDER THIS AGREEMENT ARE PERSONAL IN NATURE AND MAY NOT BE ASSIGNED BY EXECUTIVE
TO ANOTHER PERSON.


12.              NOTICES.  ALL NOTICES, REQUESTS, CONSENTS, AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DELIVERED ON THE DATE PERSONALLY DELIVERED OR ON THE DATE DEPOSITED IN
A RECEPTACLE MAINTAINED BY THE UNITED STATES POSTAL SERVICE FOR SUCH PURPOSE,
POSTAGE PREPAID, BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY EXPRESS MAIL
OR OVERNIGHT COURIER, ADDRESSED TO THE ADDRESS INDICATED UNDER THE SIGNATURE
BLOCK FOR THAT PARTY PROVIDED BELOW. EITHER PARTY MAY DESIGNATE A DIFFERENT
ADDRESS BY PROVIDING WRITTEN NOTICE OF A NEW ADDRESS TO THE OTHER PARTY.


13.              SEVERABILITY.  IF ANY PROVISION CONTAINED IN THIS AGREEMENT IS
DETERMINED TO BE VOID, ILLEGAL OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION, IN WHOLE OR IN PART, THEN THE OTHER PROVISIONS CONTAINED HEREIN
SHALL REMAIN IN FULL FORCE AND EFFECT AS IF THE PROVISION THAT WAS DETERMINED TO
BE VOID, ILLEGAL, OR UNENFORCEABLE HAD NOT BEEN CONTAINED HEREIN. IN MAKING ANY
SUCH DETERMINATION, THE DETERMINING COURT SHALL DEEM ANY SUCH PROVISION TO BE
MODIFIED SO AS TO GIVE IT THE MAXIMUM EFFECT PERMITTED BY APPLICABLE LAW.


14.              WAIVER, CONSTRUCTION AND MODIFICATION.  THE WAIVER BY ANY PARTY
HERETO OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY ANY PARTY. THIS AGREEMENT MAY
NOT BE MODIFIED, ALTERED OR AMENDED EXCEPT BY WRITTEN AGREEMENT OF ALL THE
PARTIES HERETO.


15.              GOVERNING LAW AND VENUE.  IT IS THE INTENTION OF THE PARTIES
THAT THE LAWS OF THE STATE OF TEXAS SHOULD GOVERN THE VALIDITY OF THIS
AGREEMENT, THE CONSTRUCTION OF ITS TERMS, AND THE INTERPRETATION OF THE RIGHTS
AND DUTIES OF THE PARTIES HERETO WITHOUT REGARD TO ANY CONTRARY CONFLICTS OF
LAWS PRINCIPLES. IT IS STIPULATED THAT TEXAS HAS A COMPELLING STATE INTEREST IN
THE SUBJECT MATTER OF THIS AGREEMENT, AND THAT EXECUTIVE HAS OR WILL HAVE
REGULAR CONTACT WITH TEXAS IN THE PERFORMANCE OF THIS AGREEMENT. THE AGREED UPON
VENUE AND PERSONAL JURISDICTION FOR THE PARTIES ON ANY CLAIMS OR DISPUTES UNDER
THIS AGREEMENT IS DALLAS COUNTY, TEXAS.


16.              REPRESENTATION OF EXECUTIVE.  EXECUTIVE HEREBY REPRESENTS AND
WARRANTS TO THE COMPANY THAT EXECUTIVE HAS NOT PREVIOUSLY ASSUMED ANY
OBLIGATIONS THAT WOULD PREVENT HIM FROM ACCEPTING, RETAINING AND/OR ENGAGING IN
FULL EMPLOYMENT WITH THE COMPANY, OR WHICH EXECUTIVE COULD VIOLATE IN THE
ORDINARY COURSE OF HIS DUTIES FOR THE COMPANY. FURTHER, EXECUTIVE HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT EXECUTIVE HAS NOT PREVIOUSLY ASSUMED
ANY OBLIGATIONS THAT ARE INCONSISTENT WITH THOSE CONTAINED IN THIS AGREEMENT,
AND THAT HE WILL NOT USE, DISCLOSE, OR OTHERWISE RELY UPON ANY CONFIDENTIAL
INFORMATION OR TRADE SECRETS

9

--------------------------------------------------------------------------------



 


DERIVED FROM ANY PREVIOUS EMPLOYMENT, IF EXECUTIVE HAS ANY, IN THE PERFORMANCE
OF HIS DUTIES ON BEHALF OF THE COMPANY. FURTHER, EXECUTIVE ACKNOWLEDGES THAT HE
HAS READ AND IS FULLY FAMILIAR WITH THE TERMS OF THIS AGREEMENT, HAS HAD A
REASONABLE OPPORTUNITY TO CONSIDER THIS AGREEMENT AND TO SEEK LEGAL COUNSEL, AND
AFTER SUCH REVIEW, EXECUTIVE STIPULATES THAT THE PROMISES MADE BY HIM IN THIS
AGREEMENT ARE NOT GREATER THAN NECESSARY FOR THE PROTECTION OF THE COMPANY’S
GOOD WILL AND OTHER LEGITIMATE BUSINESS INTERESTS AND DO NOT CREATE UNDUE
HARDSHIP FOR EXECUTIVE OR THE PUBLIC.


17.        WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ANY AND ALL AMOUNTS
PAYABLE UNDER THIS AGREEMENT SUCH FEDERAL, STATE, LOCAL AND ANY OTHER APPLICABLE
TAXES AS THE COMPANY DETERMINES IN ITS SOLE DISCRETION ARE REQUIRED TO BE
WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


18.        COMPLIANCE WITH CODE SECTION 409A.  ALL PROVISIONS OF THIS AGREEMENT
SHALL BE INTERPRETED IN A MANNER CONSISTENT WITH CODE SECTION 409A AND THE
REGULATIONS AND OTHER GUIDANCE PROMULGATED THEREUNDER. NOTWITHSTANDING THE
PRECEDING, THE COMPANY MAKES NO REPRESENTATIONS CONCERNING THE TAX CONSEQUENCES
OF EXECUTIVE’S PARTICIPATION IN THIS AGREEMENT UNDER CODE SECTION 409A OR ANY
OTHER FEDERAL, STATE OR LOCAL TAX LAW.  EXECUTIVE’S TAX CONSEQUENCES WILL
DEPEND, IN PART, UPON THE APPLICATION OF RELEVANT TAX LAW, INCLUDING CODE
SECTION 409A, TO THE RELEVANT FACTS AND CIRCUMSTANCES. 


19.              COMPLETE AGREEMENT.  EXCEPT FOR THE EXISTING STOCK OPTION
AGREEMENTS AND RESTRICTED STOCK AGREEMENTS BETWEEN THE COMPANY AND EXECUTIVE,
WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT, THIS AGREEMENT CONTAINS THE
COMPLETE AGREEMENT AND UNDERSTANDING CONCERNING THE EMPLOYMENT ARRANGEMENT
BETWEEN THE PARTIES AND WILL SUPERSEDE ALL OTHER AGREEMENTS, UNDERSTANDINGS OR
COMMITMENTS BETWEEN THE PARTIES AS TO SUCH SUBJECT MATTER. THE PARTIES AGREE
THAT NEITHER OF THEM HAS MADE ANY REPRESENTATIONS CONCERNING THE SUBJECT MATTER
OF THIS AGREEMENT EXCEPT SUCH REPRESENTATIONS AS ARE SPECIFICALLY SET FORTH
HEREIN. THE PARTIES AGREE THAT, EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS
AGREEMENT, THIS AGREEMENT SUPERSEDES ANY OTHER AGREEMENT, PLAN OR ARRANGEMENT
THAT MAY NOW EXIST THAT MAY OTHERWISE APPLY TO OR INCLUDE EXECUTIVE REGARDING
EMPLOYMENT, COMPENSATION, BONUS, SEVERANCE OR RETENTION BENEFITS, THAT ANY SUCH
AGREEMENTS, PLANS OR ARRANGEMENTS ARE HEREBY TERMINATED WITH RESPECT TO
EXECUTIVE AND THAT NONE OF THE COMPANY NOR ANY AFFILIATE OF THE COMPANY WILL
HAVE ANY LIABILITY OR OBLIGATION TO EXECUTIVE, HIS HEIRS, SUCCESSORS OR
BENEFICIARIES WITH RESPECT TO THE EXISTENCE OR TERMINATION OF ANY SUCH
AGREEMENTS, PLANS OR ARRANGEMENTS, NOTWITHSTANDING THE TERMS OF ANY OF THEM.


20.              SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE COMPANY, ITS SUCCESSORS, LEGAL REPRESENTATIVES
AND ASSIGNS, AND UPON EXECUTIVE, HIS HEIRS, EXECUTORS, ADMINISTRATORS,
REPRESENTATIVES AND ASSIGNS. IT IS SPECIFICALLY AGREED THAT UPON THE OCCURRENCE
OF ANY OF THE EVENTS SPECIFIED IN SECTION 11 ABOVE, THE PROVISIONS OF THIS
EMPLOYMENT AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF AND BE
ASSUMED BY ANY SURVIVING OR RESULTING PERSON OR ANY SUCH PERSON TO WHICH SUCH
ASSETS SHALL BE TRANSFERRED.


21.              CAPTIONS.  THE SECTION AND OTHER HEADINGS USED IN THIS
AGREEMENT ARE FOR THE CONVENIENCE OF THE PARTIES ONLY, ARE NOT SUBSTANTIVE AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISION OF THIS
AGREEMENT.




10

--------------------------------------------------------------------------------



 


 


22.              COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS,
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


            IN WITNESS WHEREOF, THE PARTIES AGREE TO EACH OF THE FOREGOING
TERMS.

EXECUTIVE:

 

 

/s/ Robert Lloyd________________________

Robert Lloyd

 

 

Address:          c/o GameStop Corp.

                        625 Westport Parkway

                        Grapevine, TX 76051

 

 

THE COMPANY:

 

GAMESTOP CORP.

 

 

By:       /s/ Paul Raines___________________

Name:  Paul Raines

Title:  Chief Executive Officer                                          

 

Address:          GameStop Corp.

                        625 Westport Parkway

                        Grapevine, TX 76051

 

11